Exhibit 10(ll)

 

[on National Bank of Canada letterhead]

 

October 14, 2005

 

Mr. Paul Heck

Vice-President, Finance

Carsen Group Inc.

151 Telson Road

Markham  ON  L3R 1E7

 

Dear Mr. Heck:

 

Re:                               Amended and Restated Loan Agreement dated
August 1, 2003, as amended and renewed (the “Loan Agreement”) between Carsen
Group Inc., as borrower (the “Borrower”) and National Bank of Canada, as lender
(the “Lender”)

 

Further to our letter dated June 22, 2005, we hereby confirm the following
amendments to the Loan Agreement:

 

1.                                       The definition of “Operating
Commitment” in Section 1.1 of the Loan Agreement is replaced by the following:

 

“Operating Commitment” means, at any time, in respect of the Operating Facility,
up to U.S. $3,000,000.00, as reduced pursuant to Article 2.

 

2.                                       The definition of “Repayment Date” in
Section 1.1 of the Loan Agreement is replaced by the following:

 

“Repayment Date” means, in respect of the repayment of all Accommodations made
under each of the Operating Facility and the Foreign Exchange Hedging Facility,
July 31, 2006.

 

3.                                       Section 3.2(2) of the Loan Agreement is
hereby replaced by the following:

 

Each Borrowing by way of Canadian Prime Rate Advances or Base Rate (Canada)
Advances in excess of Cdn.$500,000 shall, notwithstanding the provisions of
Schedule 4.1(2), be made on not less than 3 Business Days notice given not later
than 11:00 a.m. (Toronto time) by the Borrower to the Lender.  Each notice of a
Borrowing shall be irrevocable and binding on the Borrower, shall be
substantially in the form of Schedule 3.2(1) and shall specify (i) the requested
date of the Borrowing, (ii) whether the Borrowing is to be by way of Canadian
Prime Rate Advance or Base Rate (Canada) Advance; and (iii) the aggregate amount
of the Borrowing.

 

--------------------------------------------------------------------------------


 

Each Borrowing by way of Canadian Prime Rate Advances or Base Rate (Canada)
Advances not in excess of Cdn.$500,000, may be made on no advance notice to the
Lender.

 

Each Borrowing by way of Canadian Prime Rate Advances or Base Rate (Canada)
Advances may be made by utilizing or drawing upon (a “Utilization”) the
Borrower’s Canadian Dollar Account (in the case of Canadian Prime Rate Advances)
or the Borrower’s U.S. Dollar Account (in the case of Base Rate (Canada)
Advances) up to a maximum principal amount available such that the
Accommodations Outstanding do not exceed the Lending Limit.  Each Utilization of
the Borrower’s Accounts in the principal amount utilized shall be deemed to be
an Accommodation Outstanding as at the time such Utilization becomes
outstanding.

 

4.                                       Section 5.4 of the Loan Agreement is
hereby amended by adding the following as a second paragraph to Section 5.4:

 

Without limiting the generality of this Section 5.4, the Borrower shall, prior
to the Repayment Date, pay to the Lender the sum of Cdn.$245,000 as a
Documentary Credit Deposit Amount to be held by the Lender in respect of an
outstanding letter of credit issued in favour of the University of Ottawa in an
interest bearing account to be applied on any drawing by the University of
Ottawa or other Beneficiary.  If no Drawing is made in respect of this letter of
credit prior to its expiry date, the said Documentary Credit Deposit Amount and
any accrued interest thereon, shall be returned to the Borrower promptly
following the expiry or cancellation of this letter of credit.

 

5.                                       Section 6.1 of the Loan Agreement is
hereby amended by adding the following as Section 6.1(4):

 

(4)           The Borrower shall, on or before July 31, 2005, amend or terminate
any Foreign Exchange Hedging Arrangement outstanding hereunder that matures or
expires after the Repayment Date such that, on or before July 31, 2005, all
Foreign Exchange Hedging Arrangements outstanding hereunder will mature or
expire on or before the Repayment Date.

 

We note that notwithstanding anything contained herein the Borrower and the
Lender will be bound by the terms and conditions contained in the Loan Agreement
and that the Lender continues to reserve all its rights and remedies.

 

--------------------------------------------------------------------------------


 

Kindly confirm your acceptance of the foregoing by signing and returning a copy
of this letter to the Lender on or before August 31, 2005.

 

Yours truly,

 

NATIONAL BANK OF CANADA

 

 

By:

 

 

Name:

Title:

 

 

By:

 

 

Name:

Title:

 

 

ACCEPTANCE:

 

We accept the terms and conditions outlined herein this           day of August,
2005.

 

CARSEN GROUP INC.

 

 

By:

 

 

Name:

Title:

 

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------